                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

LINTECH GLOBAL, INC.,

             Plaintiff,

                                                      Case No. 2:19-cv-11600
v.                                                    Honorable Linda V. Parker
                                                      Mag. Judge David R. Grand
CAN SOFTTECH, INC., and
SWAPNA REDDYGARI,

          Defendants.
________________________________/

     OPINION AND ORDER (1) DENYING DEFENDANTS’ MOTION TO
      DISMISS PURSUANT TO 12(B)(2) AND (2) DENYING TRANSFER

       Plaintiff LinTech Global, Inc. (“Plaintiff”) initiated this lawsuit against

Defendants CAN Softtech, Inc. (“CAN”) and Swapna Reddygari (“Reddygari”) by

filing a Verified Complaint for Injunctive and Other Relief (the “Complaint”) in

Michigan State Circuit Court in Oakland County, Michigan. (ECF No. 1, PageID

7.) Upon recognition of the parties’ complete diversity, Defendants removed the

matter to the United States District Court for the Eastern District of Michigan

pursuant to 28 U.S.C. §§ 1441 and 1446. (Id. at 1.) Plaintiff’s Complaint alleges

four counts: breach of duty of loyalty and unjust enrichment by Defendant

Reddygari, breach of contract by Defendant CAN, and trade secret

misappropriation by both Defendants. (Id. at 14–17.) Presently this matter is
before the Court on Defendants’ Motion to Dismiss and/or Transfer (the

“Motion”). (ECF No. 11.) The Motion has been fully briefed, and the Court held a

hearing on June 18, 2019. (ECF Nos. 11, 14, 17.)

I.    Factual and Procedural History

      Plaintiff LinTech is an information technology contractor, providing support

services to federal government agencies on different projects. (ECF No. 1, PageID

8.) In its Complaint, Plaintiff alleges as follows. Since September 26, 2014,

Plaintiff—holding a prime contract—provided software development, project

management, operation, and maintenance support services for the Federal Aviation

Administration (“FAA”) Designee Management System (“DMS”) (also referenced

as the “FAA project”). (Id. at 9.)

      On or about April 17, 2017, Plaintiff hired Defendant Reddygari as a full-

time employee responsible for managing the daily, on-site operations of the FAA

project. (Id.) Defendant Reddygari performed her duties related to the FAA

project at a LinTech office1 in Virginia. (Id.; ECF No. 11, PageID 130.)

Subsequently, Plaintiff promoted Defendant Reddygari; sometime in 2018, she

began serving as Plaintiff’s only Project Manager and Site Manager for the FAA



1
 Defendant Reddygari’s initial offer letter identified the project location at an
address in Fairfax, VA; this letter also displayed Plaintiff’s business address in
Farmington Hills, Michigan. (ECF No. 11, PageID 129; ECF No. 11-2, PageID
150.)
                                           2
Project. (Id.) In this role, she directly reported to Michael Lin, Plaintiff’s President

and Owner, and Ursa Hopkins, Plaintiff’s Chief Operating Officer. (Id.) Also, she

frequently interacted with Plaintiff’s FAA customer and was relied upon to

communicate customer concerns and to oversee that Plaintiff’s duties related to

the FAA project were met. (Id.) Additionally, Defendant Reddygari’s

responsibilities included: making recommendations on whether additional

positions were necessary for the FAA project, making recommendations on

selecting subcontractors for the FAA project, and making hiring and firing

decisions related to the FAA project. (Id.)

      During Defendant Reddygari’s tenure at LinTech, she recommended and

“convinced” Mr. Lin—LinTech’s President and Owner—that the subcontractor,

Defendant CAN, should be hired to assist Plaintiff with the FAA project. (Id. at

10.) CAN, like LinTech2, is a company providing information technology support

services. (Id.) Although Defendant Reddygari disclosed to Plaintiff that Amar

Chandagari, President of CAN Softtech, Inc., was her husband, she also

represented that there would be no conflict of interest in hiring her husband’s

company to work on the FAA project because “her allegiance was with LinTech[,]

and CAN would be treated like any other subcontractor.” (Id.) As a result, Plaintiff



2
 But for the Agreement, Plaintiff LinTech views Defendant CAN as a direct
competitor. (Id. at 10.)
                                        3
hired Defendant CAN as a subcontractor; the parties entered into an “Indefinite

Delivery Indefinite Quantity” Agreement (the “Subcontractor Agreement” or the

“Agreement”) on or around May 2, 2018. (Id.) At the time of the Agreement,

neither Defendant disclosed that Defendant Reddygari had any ownership interest

or any managerial role at CAN Softtech, Inc. (Id. at 10, 12.) While working full-

time for Plaintiff on the FAA project, however, Defendant Reddygari had an

ownership interest in and served as the Chief Executive Officer of CAN Softtech,

Inc.3 (Id. at 10, 12.)

       After Plaintiff contracted with Defendant CAN for services related to the

FAA project, CAN and its employees were increasingly used. (Id. at 11.) By

November 2018, LinTech employees working on the FAA project were reduced

from 100% of the positions to 4 of 19 (21%) of the positions—the 15 other

positions being filled by CAN employees. (Id.) Although Mr. Lin addressed

balancing the number of Plaintiff’s and Defendant’s employees on the project,

Defendant Reddygari continued to use mostly CAN employees. (Id.)

       Because the FAA project did not have a set expiration4, Defendant

Reddygari had the responsibility of updating Mr. Lin on when and whether the

project was up for re-bid or might end. (Id.) Defendant Reddygari informed Mr.


3
  Defendants stated that “Defendant Swapna Reddygari . . . is Secretary/Treasurer
of CAN [and] a partial owner of CAN”. (ECF No. 11, PageID 127.)
4
  The FAA project was typically extended on a yearly basis. (Id. at 11.)
                                       4
Lin that the FAA project would extend beyond April 2020, but never informed him

that it would be re-bid or that Plaintiff’s contract was in jeopardy of being

terminated. (Id.)

       Without any prior notice, on May 14, 2019, Defendant Reddygari resigned

from her employment with Plaintiff, and Defendant CAN terminated its

subcontract with Plaintiff. (Id. at 12.) The same day, the FAA ended its

relationship with Plaintiff and directly5 awarded Defendant CAN “substantially the

same project as the FAA project that LinTech held for five (5) years”. (Id.) Upon

Defendants’ respective resignation and termination, they retained 12 laptop

computers that contained Plaintiff’s confidential and proprietary information

related to the FAA project. (Id. at 13.) After Plaintiff demanded the computers’

return, Defendants returned them to Plaintiff’s Michigan office6 on May 22,

2019—over a week after Defendants severed their respective relationships with

Plaintiff. (Id.)

       On May 24, 2019, believing Defendants to have misappropriated its

confidential and proprietary information, Plaintiff initiated this lawsuit against

Defendants by filing a Verified Complaint for Injunctive and Other Relief (the



5
  The FAA never publicly solicited bid proposals for the FAA project; it was
directly awarded to Defendant CAN without competition. (Id. at 12.)
6
  During the hearing, Plaintiff’s counsel affirmed, and Defendants did not contest,
that the laptop computers were returned to LinTech’s Michigan headquarters.
                                           5
“Complaint”) in Michigan State Circuit Court in Oakland County, Michigan,

alleging breach of duty of loyalty and unjust enrichment against Defendant

Reddygari, breach of contract against Defendant CAN, and trade secret

misappropriation against both Defendants. (ECF No. 1, PageID 7, 14–17.) Upon

recognition of the parties’ complete diversity, Defendants removed the matter to

the United States District Court for the Eastern District of Michigan pursuant to 28

U.S.C. §§ 1441 and 1446. (Id. at 1.) Presently this matter is before the Court on

Defendants’ Motion to Dismiss and/or Transfer (the “Motion”). (ECF No. 11.)

Defendants argue that Plaintiff’s Complaint should be dismissed pursuant to

Federal Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction or,

alternatively, that Plaintiff’s Complaint should be transferred to the Eastern District

of Virginia pursuant to 28 U.S.C. § 1404(a). (Id.) The Motion has been fully

briefed, and the Court held a hearing on June 18, 2019. (ECF Nos. 11, 14, 17.)

II.   Personal Jurisdiction

      “In deciding a motion to dismiss for lack of personal jurisdiction, the district

court may rely ‘upon the affidavits alone; it may permit discovery in aid of

deciding the motion; or it may conduct an evidentiary hearing to resolve any

apparent factual questions.’ ” MAG IAS Holdings, Inc. v. Schmückle, 854 F.3d 894,

899 (6th Cir. 2017) (citations omitted). Plaintiffs carry the burden of establishing

that a district court can exercise jurisdiction over the defendant, however, that

                                          6
burden is “relatively slight” where, as here, the Court rules without conducting an

evidentiary hearing. Id. (citation omitted). Also, in this context, Plaintiff must only

demonstrate a prima facie showing that personal jurisdiction exists. Id. (citation

omitted).

       “Personal jurisdiction can be either general or specific, depending upon the

nature of the contacts that the defendant has with the forum state.” Bird v. Parsons,

289 F.3d 865, 873 (6th Cir. 2002); see also Calphalon Corp. v. Rowlette, 228 F.3d

718, 721 (6th Cir. 2000). “General jurisdiction is proper only where a defendant’s

contacts with the forum state are of such a continuous and systematic nature that

the state may exercise personal jurisdiction over the defendant even if the action is

unrelated to the defendant’s contacts with the state.” Id. Specific jurisdiction,

however, is proper only “in a suit arising out of or related to the defendant’s

contacts with the forum.” Id. at 874. In this case, Plaintiff concedes that

Defendants’ contacts with Michigan are insufficient to support general

jurisdiction.7

       In a diversity case, such as this, the Court uses a two-part test to determine

whether the district court has personal jurisdiction. Calphalon, 228 F.3d at 721.

“The exercise of personal jurisdiction is valid only if it meets both the state long-



7
  Plaintiff made this concession by raising arguments only concerning specific
jurisdiction.
                                          7
arm statute and constitutional due process requirements.” Id. The Michigan long-

arm statute, however, “extends to the limits imposed by federal constitutional due

process requirements and thus, the two questions become one.” AlixPartners, LLP

v. Brewington, 836 F.3d 543, 549 (6th Cir. 2016) (citation omitted). Due process

requires that (1) the Defendants purposefully availed themselves of the privilege of

acting or causing a consequence in Michigan, (2) the cause of action arise from the

Defendants’ activities, and (3) Defendants’ activities or the consequences caused

by Defendants’ activities have a substantial enough connection with Michigan to

make the exercise of jurisdiction reasonable. S. Mach. Co. v. Mohasco Indus., Inc.,

401 F.2d 374, 381 (6th Cir. 1968)). Upon consideration, the Court concludes that

Plaintiff, having sufficiently demonstrated that Due Process requirements have

been met, has made a prima facie showing that personal jurisdiction exits as to

both Defendants.

          A. Purposeful Availment

       To determine purposeful availment, the Court considers whether Defendants

acted or caused a consequence in Michigan such that they invoked the benefits and

protections of Michigan law. S. Mach. Co., 401 F.2d at 381. The Supreme Court

held that a relationship with the plaintiff or a third party, “standing alone, is an

insufficient basis for jurisdiction . . . [and] an out-of-state intentional tortfeasor

must be based on intentional conduct by the defendant that creates the necessary

                                            8
contacts with the forum.” Walden v. Fiore, 571 U.S. 277, 286 (2014). Where

defendant “has created ‘continuing obligations’ between himself and residents of

the forum, he “manifestly has availed himself of the privilege of conducting

business there”. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985)

(quoting Travelers Health Assn. v. Virginia, 339 U.S. 643, 648 (1950)).

Furthermore, “jurisdiction . . . may not be avoided merely because the defendant

did not physically enter the forum State.” Id.

      In this case, it is true that neither Defendant has physically entered

Michigan. Yet Plaintiff’s claims against Defendant Reddygari arise out of her

employment contract and its claims against Defendant CAN arise out of its

Subcontractor Agreement. Both Defendants knowingly and voluntarily entered

into contracts of an indefinite period—that is, contracts without a definite term or

expiration date—with a resident of Michigan, Plaintiff LinTech. See Lanier v.

American Bd. of Endodontics, 843 F.2d 901, 910 (6th Cir. 1988) (“the question of

which party solicited the business interface is irrelevant, so long as defendant then

directed its activities to the forum resident” (citation omitted)).

      Indeed, as Defendants stated, a “forum resident’s contract with an out-of-

state defendant alone is insufficient to automatically establish jurisdiction over the

defendant.” Conti v. Pneumatic Prod. Corp., 977 F.2d 978, 982 (6th Cir. 1992).

The present circumstances, however, are distinguishable from those in Conti.

                                           9
There, “substantially all contact between [Plaintiff] and [Defendant] occurred

when both . . . were in Florida [outside the jurisdiction of the Court].” Id. The

present circumstances, however, are more akin to Burger King, where the Supreme

Court found that a Florida district court did not violate due process in exercising

jurisdiction over a Michigan franchisee whose contacts with Florida included his

franchise agreement with a Florida corporation and communications to Florida via

telephone calls and letters. Burger King, 471 U.S. 462.

      Here, Defendant Reddygari purposefully availed herself of the privileges of

conducting activities in the forum state when she became employed by a company

headquartered in Michigan. Moreover, she continuously reported to supervisors

working in Michigan and used laptop computers provided by Plaintiff (and later

returned to Michigan). See ACS Consultant Co. v. Williams, NO. 06-11301, 2007

WL 674608 (E.D. Mich. March 5, 2007) (where court exercised personal

jurisdiction over former employees who accessed and used trade secrets); see e.g.,

Kelly Services, Inc. v Noretto, 495 F. Supp. 2d 645, 652–53 (E.D. Mich. 2007); see

also Kelly Services, Inc. v. Eidnes, 530 F, Supp. 2d 940 (E.D. Mich. 2008).

Defendant Reddygari’s communications with Plaintiff in Michigan are evidenced

by her extensive emails and other telephonic and video communications to Mr. Lin

and other Michigan-based LinTech employees. (ECF Nos. 14–2, 14–3, 14–7, 14–8,

14–9, 14–10.) Although Defendants argue that it is not the quantity but the quality

                                         10
and substance of the communications that hold any significance, they concede that

“Ms. Reddygari and the CAN representative servicing the FAA project did send

numerous emails pursuant to their duties as an employee [of LinTech].” (ECF No.

17, PageID 329–30.) Moreover, Plaintiff’s Exhibits A-2 and A-4 provide sample

emails that demonstrate the content of the exchanges between Plaintiff and

Defendants. (ECF Nos. 14–4, 14–5, 14–6.) The content of the emails ranges from

updates on the FAA Project to human resources concerns, which this Court finds to

be substantive. (Id.)

      Furthermore, Defendant CAN purposefully availed itself of the privileges of

conducting activities in Michigan when it also entered into an indefinite

subcontractor agreement containing a Michigan choice-of-law provision. Burger

King, 471 U.S. at 482 (“a choice-of-law provision should [not] be ignored in

considering whether a defendant has ‘purposefully invoked the benefits and

protections of a State's laws” for jurisdictional purposes’ ”). Although the

Supreme Court clarified that such a provision standing alone is not sufficient to

confer jurisdiction, here the provision does not stand alone.

      Similarly, though Defendant Reddygari served as an intermediary with

regard to supervision, Defendant CAN’s representative who worked on the FAA

project also was in direct communication with supervisors (i.e., Mr. Lin) housed in

Plaintiff’s Michigan headquarters. Under these circumstances, Defendants’

                                         11
contacts cannot be viewed as “random,” “fortuitous,” or “attenuated” because both

knowingly and voluntarily entered into contracts that have “continuing

obligations” between themselves and a resident of Michigan. Id. at 4758; Burger

King, 471 U.S. at 476. Rather, the Court concludes that Defendants engaged in a

“deliberate affiliation with the forum State and [considered] the reasonable

foreseeability of possible litigation there.” Id. Because it is Defendants’ intentional

conduct that created their contacts with Michigan, the Court concludes that the first

Mohasco factor is met.

          B. Arising From

      Plaintiff alleges Defendants used its confidential and proprietary

information. Because Defendants have contractual duties to not use such

information for their own benefit, Plaintiff’s claims arise directly from its contracts

with Defendants. Therefore, Plaintiff has demonstrated that its cause of action is

“related to” or “connected with” Defendants’ contact with the forum state. See

Miller, 694 F.3d at 681. Thus, the second factor is met.

          C. Reasonableness

      When the first two prongs of the personal jurisdiction test are met, there is

an inference of reasonableness. MAG IAS, 854 F. 3d at 903–04 (citations omitted).


8
 (“This ‘purposeful availment’ requirement ensures that a defendant will not be
haled into a jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’
contacts” (citation omitted)).
                                           12
Given that Michigan has a significant interest in interpreting contracts formed

under its laws and Plaintiff has a significant interest in the enforcement of its

contracts, litigating in Michigan is not so burdensome (as discussed, infra) to

overcome the presumption of reasonableness. Id. (“We look to the following

factors in making a reasonableness determination: (1) the burden on the defendant;

(2) the forum state’s interest; and (3) the plaintiffs' interest in obtaining relief.”

(citations omitted)). Therefore, the third factor is met.

       For the foregoing reasons, the Court concludes exercising jurisdiction over

Defendants under the present circumstances would not contravene traditional

notions of fair play and substantial justice. Accordingly, the Court denies

Defendants’ Motion to Dismiss for lack of personal jurisdiction.

III.   Transfer

       Pursuant to 28 U.S.C. § 1404(a), “a district court may transfer any civil

action to any other district or division where it might have been brought.” A

district court possesses broad discretion in deciding whether to transfer venue.

Perceptron, Inc. v. Silicon Video, Inc., 423 F. Supp. 2d 722, 729 (E.D. Mich.

2006). Generally, venue is proper wherever “a substantial part of the events or

omissions giving rise to the claim occurred.” 28 U.S. C. § 1391(a)(2). “Any forum

with a substantial connection to the plaintiff’s claim,” constitutes a venue where a

“substantial part” of the events occurred. First of Mich. Corp. v. Bramlet, 141 F.3d

                                            13
260, 263 (6th Cir. 1998). Finally, the party seeking transfer bears the burden of

establishing by a preponderance of the evidence that transfer to another district is

warranted. Id. Thus, Defendants must demonstrate by a preponderance of the

evidence that: (1) the action could have been brought in the transferee district; (2) a

transfer serves the interest of justice; and (3) transfer is in the convenience of the

witnesses and parties. With regard to the third factor, an exchange of

inconveniences is insufficient to warrant a transfer. Superior Consulting v.

Walling, 851 F. Supp. 839, 845 (E.D. Mich. 1994) (“transferring venue . . . would

simply have exchanged the inconvenience of one party for that of the other”).

      First, it is clear that this matter could have been brought in the Eastern

District of Virginia because both Defendants reside there and a substantial part of

the events giving rise to the claim occurred there. See 28 U.S.C. § 1391(1)(1)–(2).

Second, although the interests of justice could be served by either court, Michigan

has a substantial interest in interpreting and enforcing contracts formed under its

laws. Therefore, the second factor tips in favor of Plaintiff.

      With regard to the third factor, it is also clear that Virginia would be more

convenient for Defendants and their material witnesses. However, Michigan

would be more convenient for Plaintiff because its material witnesses, its

confidential and proprietary information (developed and stored on its servers), the

laptop computers used by Defendants, and other documentary evidence are in

                                           14
Michigan. The Court notes that Plaintiff elected to file this suit in Michigan, and a

district court should defer to a plaintiff’s choice. United States v. Edward Rose &

Sons, 246 F. Supp. 2d 744, 755 (E.D. Mich. 2003) (“a court should defer to a

plaintiff's choice of venue and a defendant moving for transfer must overcome the

presumption that plaintiff has chosen the proper forum”). Also, both Defendants’

contractual relationships were administered in Michigan, and Defendant CAN

agreed for the Subcontractor Agreement to be bound by Michigan law. Given

these facts, the Court views a venue transfer under the present circumstances to

equate to an “exchange of inconveniences.” As such, the Court concludes that

Defendants have not met their burden, nor have they demonstrated that a transfer is

needed in this matter. Therefore, the Court concludes that the balance of factors

weighs in favor of retaining the case in the Eastern District of Michigan.

IV.   Conclusion

      Accordingly,

      IT IS ORDERED, that Defendants’ Motion to Dismiss or Transfer (ECF

No. 11) is DENIED.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE


 Dated: July 18, 2019
                                         15
